Mr. Justice Craig delivered the opinion of the Court: It will be observed that the fourth and sixth pleas are interposed as an answer to the second breach of the declaration. They will first be considered. McClellan was elected clerk of the circuit court of Macon county in the fall of 1880. He gave bond as required by law, and entered upon the discharge of his duties on the first Monday of December of that year, and the question raised by the demurrer to the pleas is, whether he was required to pay over witness fees which came into his hands prior to the first Monday of December, 1880, while he held the office under prior elections. On the 28th day of May, 1881, the legislature passed an act which went into force on the first day of July of that year. Section 1 of the act provides: “The clerk of any court of record or sheriff of any county of this State shall, at the expiration of his office, ’pay to the treasurer of the county in-which his court is held, all costs and fees collected and remaining in his hands, together with a statement of names of persons and amount due to each: Provided, however, that nothing in this section shall apply to any costs and fees of such clerk and sheriff, and belonging to him.” The act contains four other sections, but no one of the sections contains any provision manifesting an intention to give the act a retrospective operation. It is not claimed that this action could have been maintained prior to the passage of the act of 1881, but reliance is placed on the first section of the act to sustain the action. Before the passage of the act the practice had been uniform in this, State for the clerk of the circuit court to receive witness fees and hold them for the party interested until called upon for payment, and it has always been supposed that the clerk and his sureties were liable on the official bond of the clerk, for a failure to pay over fees to the proper party. The legislature had the right, no doubt, to change the practice which had grown up in such cases, and require the clerk to pay such fees into the county treasury; but such a statute could not have a retroactive effect, unless such an intention was plainly expressed in the act. In Potter’s Dwarris on Statutes, (p. 162,) in a note, it is said: “The American authorities are quite uniform on the retroactive effect of statutes. The general rule is, that no statute, however positive in its terms, is to be construed as designed to interfere with existing contracts, right -of action or suits, and especially vested rights, unless the indention that it shall so operate is expressly declared; and •courts will apply new statutes only to future cases, unless there is something in the very nature of the case, or in the language of the new provision, which shows that they were intended to have a retroactive operation. And although the words of the statute are broad enough, in their literal extent, to comprehend existing eases, they must yet be construed as applicable only to cases that may thereafter arise, unless a contrary intention is unequivocally expressed therein.” (See, also, Thompson v. Alexander, 11 Ill. 54; People v. Thatcher, 95 id. 109.) Here, as said before, the act contains no clause indicating an intent that it should control the action of the •clerk in regard to costs collected by him before its passage. We think it is plain that the words of the act requiring the •clerk, upon the expiration of the term of his office, to pay the treasurer of the'county all costs and fees collected and remaining in his hands, has reference solely to such costs and fees as might come into his hands after the act went into effect. We now come to the fifth plea. This plea professes to answer both breaches in the declaration, but it contains nothing which can be regarded as an answer to the first breach. The rule is well settled that a plea which assfimes to answer two or more counts of a declaration, but answers only one, is bad. (1 Chitty, 523; Goodrich v. Reynolds, 31 Ill. 495; People v. McCormack, 68 id. 230.) Here each breach is to be treated as a distinct count, and the plea was manifestly bad in failing to answer that which it assumed to answer. The judgments of the Appellate and circuit courts will be reversed, and the cause remanded, with directions to the circuit court to sustain the demurrer to the fifth plea. Judgment reversed.